EXHIBIT 10.1 REGISTRATION RIGHTS AGREEMENT


REGISTRATION RIGHTS AGREEMENT
THIS REGISTRATION RIGHTS AGREEMENT, dated as of September 22, 2020 (the
“Agreement”), is made by and between MATTHEWS INTERNATIONAL CORPORATION, a
Pennsylvania corporation, having an office at Two NorthShore Center Pittsburgh,
PA 15212 (the “Company”), the MATTHEWS INTERNATIONAL CORPORATION EMPLOYEES
RETIREMENT PLAN (the “Plan”), and PNC BANK, National Association, only in its
capacity of directed trustee (the “Trustee”), which is the directed trustee of a
segregated account held under the Plan.


RECITALS
WHEREAS, the Company has agreed to contribute an aggregate of 668,000 shares of
its Class A Common Stock, $1.00 par value (the “Common Stock”) to the Plan (the
“Contribution”), to be held in a single segregated account (the “Segregated
Account”) in the Plan (such contributed shares, the “Registrable Shares”);
WHEREAS, pursuant to Section 2.2 of the Plan document, the Pension Board of
Matthews International Corporation (the “Pension Board”) has been appointed as a
“fiduciary” of the Plan, as defined in Section 3(21) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and has been delegated full
authority to act on behalf of the Company with respect to the management and
investment of all Plan assets;
WHEREAS, the Company has agreed to grant the Plan certain registration rights
with respect to the Registrable Shares held in the Segregated Account, on the
terms and subject to the conditions set forth in this Agreement; and
WHEREAS, pursuant to Section 2.3 of the Plan document, the Pension Board has
full power and authority to execute and deliver this Agreement for and on behalf
of the Plan and to take any actions required or permitted to be taken in
connection with this Agreement.
NOW, THEREFORE, in consideration of the premises and mutual promises set forth
herein, the parties hereto hereby agree as follows:
1.Registration; Compliance with the Securities Act.
1.1    Registration Procedures and Expenses. The Company hereby agrees that, to
the extent not prohibited by any applicable law, regulation or applicable
interpretation of the staff of the Securities and Exchange Commission (the
“SEC”) it shall:
(a)    prepare and file with the SEC, as soon as reasonably practicable after
the Contribution, but in no event more than forty five (45) days after the
Contribution, a shelf registration statement on Form S-3 covering the
Registrable Shares, except to the extent the Company has an existing shelf
registration statement covering the Common Stock which may be used for the
purposes contemplated herein (such new or existing registration statement and
any successor registration statement filed under the Securities Act of 1933, as
amended (the “Securities Act”), hereinafter referred to as the “Registration
Statement”), to enable the Trustee, as directed trustee to sell the Registrable
Shares from time to time in the manner contemplated by the plan of distribution
set forth in the Registration Statement, as amended by any prospectus supplement
or post-effective amendment thereto, and use its commercially reasonable efforts
to



--------------------------------------------------------------------------------



cause such Registration Statement, if not effective on the date of the
Contribution, to become effective as promptly as reasonably possible after
filing and to remain continuously effective until the earliest of (i) the date
on which all Registrable Shares are sold, (ii) the date on which all Registrable
Shares may be sold by the Plan to the public in accordance with Rule 144 under
the Securities Act or any successor rule thereto (as such rule may be amended
from time to time, “Rule 144”) and when no conditions of Rule 144 or such
successor rule are then applicable to the Plan (other than the holding period
requirement in paragraph (d) of Rule 144, so long as such holding period
requirement is satisfied at such time of determination), and (iii) the date
which is ninety (90) days after the date on which the number of Registrable
Shares held by the Plan is less than one percent (1%) of the shares of Common
Stock then outstanding (the period from the date of effectiveness until such
earliest date, the “Registration Period”); provided, however, that it shall not
be required to file the Registration Statement or cause such Registration
Statement to be declared effective during the pendency of any suspension period
pursuant to Sections 1.2(b) or (c) below;
(b)    prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to the Registration Statement and the prospectus
related thereto filed with the SEC pursuant to Rule 424(b) under the Securities
Act, or if no such filing is required, as included in the Registration Statement
(the “Prospectus”), as may be necessary to keep the Registration Statement
effective at all times until the end of the Registration Period; provided,
however, that it shall not be required to file any such amendment or supplement
during the pendency of any suspension period pursuant to Sections 1.2(b) or (c)
below;
(c)    furnish the Plan with such reasonable number of copies of the Prospectus
in conformity with the requirements of the Securities Act, and such other
documents as the Plan may reasonably request, in order to facilitate the public
sale or other disposition of all or any of the Registrable Shares by the Plan;
(d)    use its commercially reasonable efforts to file documents required of the
Company for normal blue sky clearance in such states as the Plan shall
reasonably designate in writing; provided, however, that the Company shall not
be required to qualify to do business, consent to service of process or subject
itself to taxation in any jurisdiction in which it is not now so qualified or
has not so consented or become subjected;
(e)    use its reasonable commercial efforts to cause the Registrable Shares to
be listed on the NASDAQ or such other national securities exchange on which the
Company’s Common Stock is then trading as soon as reasonably practicable after
the date of the Contribution; and
(f)    bear all expenses in connection with the actions contemplated by
paragraphs (a) through (e) of this Section 1.1 and the registration of the
Registrable Shares pursuant to the Registration Statement, including reasonable
fees and expenses of legal counsel to the Plan incurred in connection with the
registration and sale of the Registrable Shares, such fees and expenses of legal
counsel not to exceed ten thousand dollars ($10,000) in the aggregate without
the Company’s consent (which consent will not be unreasonably withheld or
delayed), but excluding underwriting discounts, brokerage fees, commissions and
transfer taxes incurred by the Trustee or the Plan, if any.
It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Section 1.1 that the Plan shall provide such reasonable
assistance to the Company and furnish, or cause to be furnished, to the Company
in writing such information regarding the Plan, the Registrable Shares to be
sold, and the intended method or methods of disposition of the Registrable
Shares, as shall be required to effect the registration of the Registrable
Shares and as may be required from time to time under the Securities Act and the
rules and regulations thereunder.
2



--------------------------------------------------------------------------------



1.2     Transfer of Registrable Shares After Registration; Suspension.
(a)    The Plan agrees that it will not offer to sell or make any sale,
assignment, pledge, hypothecation or other transfer with respect to the
Registrable Shares that would constitute a sale within the meaning of the
Securities Act except pursuant to either (i) the Registration Statement referred
to in Section 1.1, or (ii) Rule 144 or any successor rule thereto, and that it
will promptly notify the Company of any changes in the information set forth in
the Registration Statement regarding the Plan or the intended plan of
distribution of the Registrable Shares to the extent required by applicable
securities laws.
(b)     In addition to any suspension rights under paragraph (c) below, the
Company may, upon the happening of any event or the existence of any state of
facts that, in the judgment of an executive officer of the Company or the
Company’s legal counsel, renders advisable the suspension of the disposition of
Registrable Shares covered by the Registration Statement or the use of the
Prospectus due to pending transactions, or other corporate developments, public
filings with the SEC or similar events, suspend the disposition of Registrable
Shares covered by the Registration Statement or use of the Prospectus for a
period of not more than ninety (90) days on written notice (each such notice, a
“Suspension Event Notice”) to the Plan (which Suspension Event Notice will not
disclose the content of any material non-public information and will indicate
the date of the beginning and end of the intended suspension, if known), in
which case the Plan, upon receipt of such Suspension Event Notice, will
discontinue (and cause the Plan to discontinue) from selling or otherwise
disposing of Registrable Shares covered by the Registration Statement or using
the Prospectus or any supplement thereto (any such suspension pursuant to this
Section 1.2(b), an “Event Suspension”) until copies of a supplemented or amended
Prospectus filed by the Company with the SEC are distributed to the Plan or
until the Pension Board is advised in writing by the Company that the
disposition of Registrable Shares covered by the Registration Statement or the
use of the applicable Prospectus may be resumed; provided, however, that such
right to suspend the disposition of Registrable Shares covered by the
Registration Statement or use of the Prospectus shall not be exercised by the
Company for more than one hundred and twenty (120) days in any twelve-month
period. Any Event Suspension and Suspension Event Notice described in this
Section 1.2(b) shall be held in confidence and not disclosed by the Plan, except
as required by law after reasonable prior notice to the Company.
(c)     In the event of: (i) any request by the SEC or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement for amendments or supplements to the Registration
Statement or Prospectus or for additional information; (ii) the issuance by the
SEC or any other federal or state governmental authority of any stop order
suspending the effectiveness of a Registration Statement or the initiation of
any proceedings for that purpose; (iii) the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Shares for sale in any jurisdiction
or the initiation of any proceedings for such purpose; or (iv) any event or
circumstance that necessitates the making of any changes in the Registration
Statement or Prospectus, or any document incorporated or deemed to be
incorporated therein by reference, so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and that in the case of the Prospectus, it
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, during the Registration Period, then the Company shall deliver a
certificate in writing to the Plan (the “Suspension Notice”) to the effect of
the foregoing (which notice will not disclose the content of any material
non-public information and will indicate the date of the beginning and end of
the intended suspension, if known), in which case the Plan, upon receipt of such
Suspension Notice, will refrain (and
3



--------------------------------------------------------------------------------



cause the Plan to refrain) from selling or otherwise disposing of Registrable
Shares covered by the Registration Statement or using the Prospectus or any
supplement thereto (any such suspension pursuant to this Section 1.2(c), a
“Suspension”) until copies of a supplemented or amended Prospectus filed by the
Company with the SEC are distributed to the Plan or until the Plan is advised in
writing by the Company that the disposition of Registrable Shares covered by the
Registration Statement or the use of the applicable Prospectus may be resumed.
In the event of any Suspension, the Company will use its commercially reasonable
efforts to cause the use of the Prospectus so suspended to be resumed as soon as
reasonably possible after delivery of a Suspension Notice to the Plan. Any
Suspension and Suspension Notice described in this Section 1.2(c) shall be held
in confidence and not disclosed by the Plan, except as required by law after
reasonable prior notice to the Company.
(d)    In order to enforce the provisions set forth in Sections 1.2(b) and (c)
above, the Company may impose stop transfer instructions with respect to the
sale of Registrable Shares by the Plan until the end of the applicable
suspension period.
(e)     If so directed by the Company, the Plan shall deliver to the Company all
physical copies of the Prospectus and any supplements thereto in its possession
at the time of receipt by the Plan of any Suspension Event Notice or Suspension
Notice.
(f)     The Plan may sell the Registrable Shares under the Registration
Statement provided that neither an Event Suspension nor a Suspension is then in
effect, the Plan is not in possession of any material non-public information
regarding the Company, the Plan sells in accordance with the plan of
distribution in the Prospectus, and the Plan arranges for delivery of a current
Prospectus (as supplemented) to any transferee receiving such Registrable Shares
in compliance with the Prospectus delivery requirements of the Securities Act.
1.3    Indemnification. For the purpose of this Section 1.3, the term
“Registration Statement” shall include any preliminary or final Prospectus,
exhibit, supplement, or amendment included in or relating to the Registration
Statement referred to in Section 1.1.
(a)    Indemnification by the Company. The Company agrees to indemnify and hold
harmless the Plan (including, for purposes of this Section 1.3, the officers,
directors, employees, and agents of the Plan and the Trustee) and each person,
if any, who controls the Plan within the meaning of either Section 15 of the
Securities Act or Section 20 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), from and against any and all losses, claims, damages,
liabilities or expenses, joint or several (each, a “Loss” and, collectively,
“Losses”), to which the Plan or such controlling person may become subject under
the Securities Act, the Exchange Act, or any other federal or state statutory
law or regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company, which consent shall not be unreasonably withheld or delayed), only to
the extent such Losses (or actions in respect thereof as contemplated below)
arise out of or are based upon (i) any failure on the part of the Company to
comply with the covenants and agreements contained in this Agreement, or (ii)
any untrue statement or alleged untrue statement of any material fact contained
in the Registration Statement, the Prospectus, or any amendment or supplement
thereto, or the omission or alleged omission to state in any of them a material
fact required to be stated therein or necessary to make the statements in any of
them, in light of the circumstances under which they were made, not misleading,
and will reimburse the Plan and each such controlling person for any reasonable
legal fees and other reasonable out-of-pocket expenses as such expenses are
incurred by the Plan or such controlling person in connection with
investigating, defending, settling, compromising, or paying any such Loss or
action; provided, however, that the Company will not be liable in any such case
to the extent that any such Loss arises out of or is based upon (i) an untrue
statement or alleged untrue statement or omission
4



--------------------------------------------------------------------------------



or alleged omission made in the Registration Statement, the Prospectus or any
amendment or supplement of the Registration Statement or Prospectus in reliance
upon and in conformity with information furnished in writing to the Company by
the Plan, (ii) any untrue statement or omission or alleged untrue statement or
omission of a material fact required to make such statement not misleading in
any Prospectus that is corrected in any subsequent Prospectus that was delivered
to the Plan before the pertinent sale or sales by the Plan, or (iii) any untrue
statement or alleged untrue statement or omission or alleged omission in the
Registration Statement, the Prospectus, or any amendment or supplement thereto,
when used or distributed by the Plan during a period in which the disposition of
Registrable Shares is properly suspended under Section 1.2(b) or a Suspension is
properly in effect under Section 1.2(c).
(b)     Indemnification by the Plan. To the extent permitted by applicable law,
the Plan will indemnify and hold harmless the Company, the Trustee, the Pension
Board, each of the Company’s directors, each of the Company’s officers who
signed the Registration Statement and each person, if any, who controls the
Company within the meaning of either Section 15 of the Securities Act or Section
20 of the Exchange Act (the “Matthews Indemnitees”), from and against any and
all Losses to which the Matthews Indemnitees may become subject under the
Securities Act, the Exchange Act, or any other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the Plan,
which consent shall not be unreasonably withheld or delayed) only to the extent
such Losses (or actions in respect thereof as contemplated below) arise out of
or are based upon (i) any failure on the part of the Plan to comply with the
covenants and agreements contained in this Agreement respecting the sale of the
Registrable Shares, or (ii) any untrue statement or alleged untrue statement of
any material fact contained in the Registration Statement, the Prospectus, or
any amendment or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state in any of them a material fact required to
be stated therein or necessary to make the statements in any of them not
misleading, in each case only to the extent that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement, the Prospectus, or any amendment or supplement thereto,
in reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of the Plan, and the Plan will reimburse the Matthews
Indemnitees for any reasonable legal fees and other reasonable out-of-pocket
expenses as such expenses are incurred by the Matthews Indemnitees in connection
with investigating, defending, settling, compromising, or paying any such Loss
or action; provided, however, that the Plan shall not be liable for any such
untrue statement or alleged untrue statement or omission or alleged omission
with respect to which the Plan has delivered to the Company in writing a
correction before the occurrence of the transaction from which such Loss was
incurred.
(c)     Indemnification Procedure.
(i)     Promptly after receipt by an indemnified party under this Section 1.3 of
written notice of the threat or commencement of any action, such indemnified
party will, if a claim in respect thereof is to be made against an indemnifying
party under this Section 1.3, promptly notify the indemnifying party in writing
of the claim; provided, however, that the omission so to notify the indemnifying
party will not relieve the indemnifying party from any liability which it may
have to any indemnified party under the indemnity agreement contained in this
Section 1.3, to the extent it is not prejudiced as a result of such failure.
(ii)     In case any such action is brought against any indemnified party and
such indemnified party seeks or intends to seek indemnity from an indemnifying
party, the indemnifying party will be entitled to participate in, and to the
extent that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof with counsel reasonably satisfactory to
such
5



--------------------------------------------------------------------------------



indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be a conflict
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to the indemnified party or other indemnified parties that are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party or other indemnified parties that are different from
such indemnified party of its election so to assume the defense of such action
and approval by the indemnified party of counsel, the indemnifying party will
not be liable to such indemnified party under this Section 1.3 for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof unless:
(1)     The indemnified party shall have employed such counsel in connection
with the assumption of legal defenses in accordance with the proviso to the
preceding sentence (it being understood, however, that the indemnifying party
shall not be liable for the expenses of more than one separate counsel (other
than local counsel), approved by such indemnifying party representing all of the
indemnified parties who are parties to such action); or
(2)     The indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of the action.
In each such case, the reasonable fees and expenses of counsel shall be at the
expense of the indemnifying party.
(d)     Contribution. If the indemnification provided for in this Section 1.3 is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any Loss referred to herein, then the indemnifying party,
in lieu of indemnifying such indemnified party hereunder, shall contribute to
the amount paid or payable by such indemnified party as a result of such loss,
claim, damage, liability, or expense in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other hand in connection with the statements or
omissions that resulted in such Loss, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission. The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities, and expenses referred to
above shall be deemed to include, subject to the limitations set forth in
Section 1.3(b) hereof, any legal or other fees or expenses reasonably incurred
by such party in connection with any investigation or proceeding.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 1.3(d) were determined by pro rata allocation or by any
other method of allocation which does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person or entity
who was not guilty of such fraudulent misrepresentation.
6



--------------------------------------------------------------------------------



(e)     Surviving Obligations. The obligations of the Company and the Plan under
this Section 1.3 shall survive the completion of the disposition of the
Registrable Shares under this Section 1.
1.4    Rule 144 Information. For such period as the Plan holds any Registrable
Shares received pursuant to the Contribution, the Company shall use its
commercially reasonable efforts to file all reports required to be filed by the
Company under the Securities Act, the Exchange Act, and the rules and
regulations thereunder and shall use its commercially reasonable efforts to take
such further action to the extent required to enable the Plan to sell the
Registrable Shares pursuant to Rule 144.
1.5    Rights of the Plan. All of the rights and benefits conferred on the Plan
pursuant to this Agreement (other than the right to indemnification provided in
Section 1.3) are intended to inure to the benefit of the Plan.
2.Miscellaneous.
2.1    Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the Commonwealth of Pennsylvania,
irrespective of the choice of laws principles of the Commonwealth of
Pennsylvania, as to all matters, including matters of validity, construction,
effect, enforceability, performance and remedies.
2.2    Entire Agreement; Modification; Waivers. This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and shall supersede all previous negotiation, commitments, and writings with
respect to the matters discussed herein. This Agreement may not be altered,
modified, or amended except by a written instrument signed by all parties. The
failure of any party to require the performance or satisfaction of any term or
obligation of this Agreement, or the waiver by any party of any breach of this
Agreement, shall not prevent subsequent enforcement of such term of obligation
or be deemed a waiver of any subsequent breach.
2.3    Severability. The provisions of this Agreement are severable, and in the
event that any one or more provisions are deemed illegal or unenforceable the
remaining provisions shall remain in full force and effect unless the deletion
of such provision shall cause this Agreement to become materially adverse to
either party, in which event the parties shall use commercially reasonable
efforts to arrive at an accommodation that best preserves for the parties the
benefits and obligations of the offending provision.
2.4    Termination. Except as set forth in Section 1.3 hereof (which
indemnification rights and obligations shall survive any expiration or
termination of this Agreement), this Agreement and all rights, restrictions and
obligations of the parties hereunder shall terminate at the end of the
Registration Period.
2.5    Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing and shall be deemed to have been duly made as
of the date delivered if delivered personally, sent by overnight courier
(providing proof of delivery) to the parties at the following addresses or as of
the date transmitted if sent by electronic transmission to the following
facsimile numbers or electronic mail addresses (or at such other address,
electronic mail address or facsimile number for a party as shall be specified by
like notice):
if to the Company:
Matthews International Corporation
Two NorthShore Center
Pittsburgh, PA 15212


Attn: Brian W. Walters, Senior Vice-President and General Counsel (p)
412.442.8200
7



--------------------------------------------------------------------------------



if to the Plan:
Matthews International Corporation Employees Retirement Plan
Matthews International Corporation
Two NorthShore Center
Pittsburgh, PA 15212


Attn: Joseph C. Barolacci, Member of the Pension Board for the Matthews
International Corporation Employees Retirement Plan


if to the Trustee:
PNC Bank, National Association, Trustee for Matthews International Corporation
Employees Retirement Plan
PNC Bank, National Association
300 Fifth Ave., 19th Floor
Pittsburgh, PA 15222


Attn: Joan Zangrilli, Managing Chief Counsel – Retirement & Benefits Services,
Asset Management Group




2.6    Other Registration Rights. Nothing herein shall restrict the Company’s
authority to grant to any person or entity the right to obtain registration
under the Securities Act of any equity securities of the Company or any
securities exchangeable for or convertible into such securities.
2.7    Title and Headings. Titles and headings to sections herein are inserted
for convenience of reference only and are not intended to be part of or to
affect the meaning or interpretation of this Agreement.
2.8    Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
2.9    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Company, the Plan and the Trustee and their respective
successors and permitted assigns. None of the rights or obligations under this
Agreement shall be assigned by the Plan and the Trustee without the prior
written consent of the Company and its sole discretion.
*Signature Page Follows*
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


8



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the Company, Plan and the Trustee have caused this
Agreement to be duly executed on its behalf by its duly authorized officer or
representative as of the date first written above.


MATTHEWS INTERNATIONAL CORPORATION


/s/ Steven F. Nicola
Name: Steven F. Nicola
Title: CFO & Secretary
Date: September 21, 2020


MATTHEWS INTERNATIONAL CORPORATION
EMPLOYEES RETIREMENT PLAN


/s/ Joseph C. Bartolacci
Name: Joseph C. Bartolacci
Title: President
Date: September 21, 2020


PNC BANK, NATIONAL ASSOCIATION,
as directed trustee only
/s/ J. Kirk VanDagens
Name: J. Kirk VanDagens
Title: Senior Vice President
Date: September 22, 2020






9

